DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species C, shown in FIG. 4, in the reply filed on 24 June 2021, is acknowledged.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 June 2021. 

Claim Objections
Claims 3 and 16 are objected to because of the following informalities: language. The following amendments are suggested: 
As to claim 3: “such that comprises N connecting faces; a number of the connecting pins [[are]] is N, and each of the connecting pins [[are]] is formed on a respective one of the N connecting faces is N, and each of the connecting holes [[are]] is formed in a respective one of the N connecting faces 
As to claim 16: “mounted inside a respective one of the connecting holes” 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2008/0097445 to Weinstein. 
Weinstein discloses an artificial bone plate unit (12) comprising a plate body having two main surfaces (top and bottom) (¶41-43), shown in Fig. 1A; a peripheral surface (defined by six connecting faces 49-59) connected between the two main surfaces, shown in Fig. 1B; multiple connecting holes (22, 46, 48) formed in the plate body and along the peripheral surface in the plate body. 










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of WIPO International Publication No. WO 2017/153560 to Stubinger et al. (hereinafter, “Stubinger”; see attached Machine Translation (MT)). 
As to claims 1, 2, 11, 16, and 17, Weinstein discloses an artificial bone plate unit (12) comprising a plate body having two main surfaces (top and bottom) (¶41-43), shown in Fig. 1A; a peripheral surface (defined by six connecting faces 49-59) connected between the two main surfaces, shown in Fig. 1B; multiple connecting protrusions (20, 24, 44) formed on the plate body and along the peripheral surface on the plate body (¶43); and multiple connecting holes (22, 46, 48) formed in the plate body and along the peripheral surface in the plate body; the connecting holes corresponding in shape to the connecting pins; wherein the connecting pins and the connecting holes are located on the peripheral surface of the plate body, shown in Figs. 1A-1B; wherein the artificial bone plate unit is made of titanium (¶54; since a titanium alloy comprises at least part titanium). Weinstein discloses an assemblable artificial bone plate being bendable and comprising multiple said artificial bone plate units as claimed in claim 1 (¶44), 
Although Weinstein discloses multiple connecting protrusions that may be interpreted under broadest reasonable interpretation as pins (commonly understood as a slender elongated fastener, wherein Weinstein’s protrusions are slender and elongated along the length of the respective peripheral side), assuming arguendo, Weinstein is silent as to the multiple connecting protrusions comprising pins. 
Stubinger teaches that an implant, shown in Fig. 7, may be comprised of multiple units that are connected to each other via connecting pins (53, 54, 55) and complementary connecting holes (not shown in this embodiment, but shown for exemplary purposes in other embodiments, Figs. 1 and 2), wherein the multiple connecting pins are formed on the implant body and along the peripheral surface on the implant body, and the multiple connecting holes are formed in the implant body and along the peripheral surface in the implant body; the connecting holes corresponding in shape to the connecting pins (MT, ¶92, 98); wherein the types and locations of connecting pins and holes can be selected to optimize the strength of the connection and simulate a distribution of forces on the implant which occurs in the body on the implant (¶99). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide Weinstein’s plate unit with the connecting pins (e.g. 53, 54, and/or 55 in Stubinger) and complementary connecting holes in place of the protrusions and complementary holes as disclosed in Weinstein, since Stubinger teaches a variety of different types of complementary pins and holes to connect implant units that may be selected to optimize the strength of the connection and simulate a distribution of forces on the implant which occurs in the body on the implant, and since the simple substitution of one known element for another (replacing one type of protrusion for another) to 
As to claim 3, Weinstein discloses wherein the plate body is an N-sided polygon (six-sided hexagon, ¶42), such that N (6) connecting faces are formed on the peripheral surface; wherein N is an integer greater than two. 
Weinstein is silent as to a number of the connecting pins are N, and the connecting pins are formed on the N connecting faces respectively; a number of the connecting holes are N, and the connecting holes are formed in the N connecting faces respectively. 
Stubinger teaches wherein the implant body has a connecting face formed on the peripheral surface that has both a connecting pin and a connecting hole (as shown in Fig. 7, the two facing connecting faces each comprising a pin 55 each must also have a corresponding connecting hole, although not shown, to accommodate the pin 55 of the facing connecting face of the adjacent unit); wherein the types and locations of connecting pins and holes can be selected to optimize the strength of the connection and simulate a distribution of forces on the implant which occurs in the body on the implant (¶99). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide each of the connecting faces in Weinstein’s plate unit with one each of a connecting pin and a connecting hole, as taught by Stubinger, to provide increased security to the connection between facing connecting faces as well as to allow for greater flexibility in the ability of the units to be connected to each other in various configurations without having to increase the inventory of the types of plate units, as required by Weinstein (¶42). This would require the mere multiplication of the essential working parts of a device which involves only routine skill in the art. Then, the plate body . 

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Stubinger (hereinafter, “Weinstein/Stubinger”), as applied to claims 1-3, 11, 16, and 17 above, and further in view of U.S. Patent Application Publication No. US 2017/0143393 to Hipp et al. (hereinafter, “Hipp”). 
Weinstein/Stubinger disclose the artificial bone plate unit may be made of a variety of biocompatible materials such as steel or titanium (Weinstein, ¶54; Stubinger, ¶77), but are silent as to wherein the artificial bone plate unit is made of Ti-6Al-4V; wherein the artificial bone plate unit is made of polyether ether ketone; wherein the artificial bone plate unit is made of aluminum. 
Hipp teaches that a bone fixation implant may be made of a variety of biocompatible materials such as Ti-6Al-4V (¶70; since a titanium aluminum alloy comprises at least part titanium and at least part aluminum, this also teaches that the implant may be made of aluminum), or polyether ether ketone (¶71). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to make the artificial bone plate unit of Weinstein/Stubinger of any of a variety of biocompatible materials as taught by Hipp, such as Ti-6Al-4V or polyether ether ketone, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since Hipp teaches that these various biocompatible materials are suitable for bone implants. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein/Stubinger, as applied to claims 1-3, 11, 16, and 17 above, and further in view of U.S. Patent No. US 8,114,080 to Schulze et al. (hereinafter, “Schulze”). 
Weinstein/Stubinger disclose the artificial bone plate unit may be made of a variety of biocompatible materials such as steel or titanium (Weinstein, ¶54; Stubinger, ¶77), but are silent as to wherein the artificial bone plate unit is made of 316L stainless steel. 
Schulze teaches that a bone fixation implant may be made of a variety of biocompatible materials such as 316L stainless steel (col. 6 / ll. 38-43). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to make the artificial bone plate unit of Weinstein/Stubinger of any of a variety of biocompatible materials as taught by Schulze, such as 316L stainless steel, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since Schulze teaches that these various biocompatible materials are suitable for bone implants. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                           

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775